

EXHIBIT 10.3
MARATHON PETROLEUM CORPORATION
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


OFFICER


As evidenced by this Award Agreement, Marathon Petroleum Corporation (the
“Corporation”) has granted to [NAME] (the “Participant”), an employee of the
Corporation or a Subsidiary, on [DATE] (the “Grant Date”), a right (the
“Option”) to purchase from the Corporation [NUMBER] shares of Common Stock of
the Corporation at a grant price of $[PRICE] per share (the “Grant Price”),
pursuant to the Amended and Restated Marathon Petroleum Corporation 2012
Incentive Compensation Plan (the “Plan”), with such number of shares and such
price per share being subject to adjustment as provided in the Plan, and further
subject to the following terms and conditions:


1.    Relationship to the Plan. This Option is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, that have been adopted by the Committee. Except as otherwise
defined in this Award Agreement, capitalized terms shall have the same meanings
given to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, the terms of the Plan
shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.


2.    Schedule for Exercisability of Options.


(a)    Subject to Paragraph 3, this Option shall become exercisable in three
cumulative annual installments, as follows:


(i)
one-third of the Option Shares shall become exercisable on the first anniversary
of the Grant Date;

(ii)
an additional one-third of the Option Shares shall become exercisable on the
second anniversary of the Grant Date; and

(iii)
the remaining one-third of the Option Shares shall become exercisable on the
third anniversary of the Grant Date;



provided, however, that the Participant must be in continuous Employment from
the Grant Date through the applicable date of exercisability of each installment
in order for the applicable portion of the Option to become exercisable with
respect to additional shares of Common Stock on such date. If the Employment of
the Participant is terminated for any reason other than death or Retirement, any
Option Shares that are not exercisable as of the date of such termination of
Employment shall be forfeited to the Corporation.


(b)    Subject to Paragraph 3, this Option shall become fully exercisable,
irrespective of the limitations set forth in subparagraph (a) above, upon the
occurrence of any of the following events:


(i)
the Participant’s death;

(ii)
the termination of the Participant’s Employment due to Retirement; or

(iii)
the Participant’s Qualified Termination, provided that the Participant has been
in continuous Employment from the Grant Date to the Qualified Termination.



1



--------------------------------------------------------------------------------






3.    Forfeiture of Option if Award Not Timely Accepted. This Award is
conditioned upon and subject to the Participant accepting the Award by signing
and delivering to the Corporation this Award Agreement, or otherwise
electronically accepting the Award in such manner as the Committee may in its
discretion determine, no later than 11 months after the Grant Date. If the
Participant does not timely accept this Award, all of the Participant’s rights
under the Option shall be forfeited and the Award shall be canceled. In the
event of the Participant’s death or incapacitation prior to accepting the Award,
the Corporation shall deem the Award as being accepted by the Participant.


4.    Expiration of Option.


(a)    Expiration of Option Period. The Option Period shall expire on the tenth
anniversary of the Grant Date.


(b)    Termination of Employment Due to Death or Retirement. If Employment of
the Participant is terminated due to death or Retirement, the Option shall
expire upon the earlier of (i) five years following the date of termination of
Employment or (ii) expiration of the Option Period. The death of the Participant
following Retirement but prior to the expiration of the Option shall have no
effect on the expiration of the Option.


(c)    Termination of Employment by the Corporation for Cause or Due to
Resignation. If Employment of the Participant is terminated by the Corporation
or any of its Subsidiaries for Cause or due to voluntary resignation by the
Participant, the Option shall expire upon the termination of Employment.


(d)    Termination of Employment by the Corporation Other Than For Cause. If
Employment of the Participant is terminated by the Corporation or any of its
affiliates for any reason other than Cause, the Option shall expire upon the
earlier of (i) 90 days following the date of termination of Employment or (ii)
expiration of the Option Period.


(e)    Termination of Employment Following a Qualified Termination. If
Employment of the Participant is terminated in a Qualified Termination, the
Option shall remain exercisable throughout the Option Period.


5.    Employment with a Competitor. Notwithstanding anything herein to the
contrary, in the event the Committee, the Chief Executive Officer, or an
authorized officer determines that the Participant has accepted or intends to
accept employment with a competitor of any business unit of the Corporation, the
Committee, the Chief Executive Officer, or the authorized officer may cancel the
Option by written notice to the Participant.


6.    Conditions Precedent. This Paragraph 6 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Corporation and its Subsidiaries are unique,
extraordinary and essential to the business of the Corporation and its
Subsidiaries, particularly in view of the Participant’s access to the
Corporation’s or its Subsidiaries’ confidential information and trade secrets.
Accordingly, in consideration of this Award Agreement and by accepting this
Award, the Participant agrees that in order to otherwise vest in any right to
any portion of the Option under Paragraph 2, the Participant must satisfy the
following conditions to and including the vesting date for each applicable
annual installment or other applicable portion of the Option under the vesting
provisions in Paragraph 2:




2



--------------------------------------------------------------------------------




(a)    The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P. ; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.; Western Gas Equity Partners, or otherwise engage in any
business activity directly or indirectly competitive with the business of the
Corporation or any of its Subsidiaries as in effect from time to time.


(b)    The Participant agrees that during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates, the Participant will not, alone or in
conjunction with another party, hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
individual who is currently engaged, or was engaged at any time during the six
month period prior such event, as an employee, contractor or consultant of the
Corporation or any of its Subsidiaries.


(c)    The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the Corporation or any of its Subsidiaries,
or any of their employees, directors or shareholders; provided that this shall
not preclude the Participant from reporting to the Corporation’s management or
directors or to the government or a regulator conduct the Participant believes
to be in violation of the law or the Corporation’s Code of Business Conduct or
responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.


(d)    The Participant agrees and understands that the Corporation and its
Subsidiaries own and/or control information and material which is not generally
available to third parties and which the Corporation or its Subsidiaries
consider confidential, including, without limitation, methods, products,
processes, customer lists, trade secrets and other information applicable to its
business and that it may from time to time acquire, improve or produce
additional methods, products, processes, customers lists, trade secrets and
other information (collectively, the “Confidential Information”). The
Participant acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of the Corporation and its Subsidiaries,
and that certain items of the Confidential Information have been acquired from
third parties upon the express condition that such items would not be disclosed
to the Corporation or a Subsidiary and the officers and agents thereof other
than in the ordinary course of business. The Participant acknowledges that
disclosure of the Confidential Information to and/or use by anyone other than in
the Corporation’s or its Subsidiaries’ ordinary course of business would result
in irreparable and continuing damage to the Corporation and its Subsidiaries.
Accordingly, the Participant agrees to hold the Confidential Information in the
strictest secrecy, and covenants that, during the term of the Participant’s
Employment or at any time thereafter, the Participant will not, without the
prior written consent of the Board, directly or indirectly, allow any element of
the Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by
Participant or by any third parties, except in effecting the Participant’s
duties for the Corporation and its Subsidiaries in the ordinary course of
business.




3



--------------------------------------------------------------------------------




(e)    The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs 6(a),
(b), (c) or (d), any unvested and unexercised portion of the Option provided for
under this Award at the time of such breach shall be forfeited, and the rights
of the Participant and the obligations of the Corporation under this Award
Agreement shall be satisfied in full, in each case to the extent permitted by
applicable law.


7.    Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    Forfeiture of Unexercised Option. If a Forfeiture Event (as defined
herein) occurs during the Participant’s Employment or within two years following
Participant’s termination of Employment, the Committee may, but is not obligated
to, cause the Option granted under this Award Agreement to be forfeited with
respect to some or all shares of Common Stock subject to the Option.


(b)    Repayment of Spread on Exercised Option. If a Forfeiture Event occurs
during the Participant’s Employment or within two years following Participant’s
termination of Employment, the Committee may, but is not obligated to, require
the Participant to pay to the Corporation an amount up to (but not in excess of)
the difference between the Grant Price and market price of the Option on the
date of exercise with respect to any shares for which the Option has been
exercised (the “Forfeited Spread Amount”). Any Forfeited Spread Amount shall be
paid by the Participant within 60 days of receipt from the Corporation of
written notice requiring payment of such Forfeited Spread Amount.


(c)     Application of Forfeiture Provisions. This Paragraph 7 shall apply
notwithstanding any provision of this Award Agreement to the contrary and is
meant to provide the Corporation with rights in addition to any other remedy
which may exist in law or in equity. This Paragraph 7 shall not apply to the
Participant following the effective time of a Change in Control.


(d)    Notwithstanding the foregoing or any other provision of this Award
Agreement to the contrary, the Participant agrees that the Corporation may also
require that the Participant repay to the Corporation any compensation paid to
the Participant under this Award Agreement, as is required by the provisions of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations thereunder or any other “clawback” provisions as required by law or
by the applicable listing standards of the exchange on which the Common Stock is
listed for trading.


8.    Exercise of Option. Subject to the limitations set forth herein and in the
Plan, this Option may be exercised in whole or in part by providing notice to
the Committee or its designated representative of the number of Option Shares to
be exercised. Such notice shall be accompanied by payment of the Grant Price of
such Option Shares in cash or, at the election of the Participant, in shares of
Common Stock or any combination thereof. For purposes of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise. Upon
receipt of the purchase price, the Corporation or its designated representative
shall issue or cause to be issued to the Participant a number of shares of
Common Stock equal to the number of Option Shares then exercised.


9.    Taxes. The Corporation or its designated representative shall have the
right to withhold applicable taxes from the shares of Common Stock otherwise
payable to the Participant upon exercise of the Option or from


4



--------------------------------------------------------------------------------




compensation otherwise payable to the Participant at the time of exercise
pursuant to the applicable provisions of the Plan.


10.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Option Shares unless and until such time as the Option has
been exercised and shares of Common Stock have been issued to the Participant in
conjunction with the exercise of the Option.


11.    Nonassignability. During the Participant’s lifetime, the Option may be
exercised only by the Participant or by the Participant’s guardian or legal
representative. Upon the Participant’s death, the Option shall be transferred to
the Participant’s estate. Otherwise, the Participant may not sell, transfer,
assign, pledge or otherwise encumber any portion of the Option, and any attempt
to sell, transfer, assign, pledge or encumber any portion of the Option shall
have no effect.


12.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any affiliate thereof or successor thereto, nor shall it
give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.


13.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, adversely affect the rights of the Participant
hereunder.


14.    Definitions. For purposes of this Award Agreement:


“Cause” means termination from Employment by the Corporation or its Subsidiaries
due to unacceptable performance, gross misconduct, gross negligence, material
dishonesty, material acts detrimental or destructive to the Corporation or its
Subsidiaries, employees or property, or any material violation of the policies
of the Corporation or its Subsidiaries.


“Employment” means employment with the Corporation or any of its affiliates. For
purposes of this Option, Employment shall also include any period of time during
which the Participant is on Disability status. The length of any period of
Employment shall be determined by the Corporation or the Subsidiary that either
(a) employs the Participant or (b) employed the Participant immediately prior to
the Participant’s termination of Employment.


“Forfeiture Event” means the occurrence of at least one of the following events:
(a) the Corporation is required, pursuant to a determination made by the
Securities and Exchange Commission or by the Audit Committee of the Board, to
prepare a material accounting restatement due to the noncompliance of the
Corporation with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Committee determines that (i) the
Participant knowingly engaged in the misconduct, (ii) the Participant was
grossly negligent with respect to such misconduct or (iii) the Participant
knowingly or grossly negligently failed to prevent the misconduct; or (b) the
Committee concludes that the Participant engaged in fraud, embezzlement or other
similar misconduct materially detrimental to the Corporation.




5



--------------------------------------------------------------------------------




“Option Period” means the period commencing upon the Participant’s receipt of
this Award Agreement and ending on the date on which the Option expires pursuant
to Paragraph 4(a).


“Option Shares” means the shares of Common Stock covered by this Option.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date (disregarding subsection II of such definition), and such definition and
associated terms are hereby incorporated into this Award Agreement by reference.


“Retirement” means (a) for an Employee with ten or more years of Employment,
termination on or after the Employee’s 50th birthday, or (b) termination on or
after the Employee’s 65th birthday.




 
 
Marathon Petroleum Corporation
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
Authorized Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





6

